IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20064
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE AGUIRRE-GALLEGOS, also known as Celso
Gallegos, also known as Jose Aguirre-Gallego,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-477-1
                      --------------------
                         March 13, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose Aguirre-Gallegos (“Aguirre”) appeals his guilty-plea

conviction of unlawful reentry into the United States following a

prior deportation in violation of 8 U.S.C. § 1326(a) and (b).

     For the first time on appeal, Aguirre contends that the

district court failed to comply with FED. R. CRIM. P. 11(c)(1) at

his rearraignment when it failed to advise him about the

Sentencing Guidelines’ impact on his sentence.    Although it is

true that the district court failed to comply with this aspect of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20064
                               -2-

Rule 11(c)(1), any error was harmless because the court did

inform Aguirre of the statutory maximum prison term, and there is

no allegation by Aguirre or indication in the record that the

court’s failure to mention the Guidelines affected Aguirre’s

willingness of plead guilty.   See Rule 11(h); United States v.

Johnson, 1 F.3d 296, 298, 302 (5th Cir. 1993) (en banc).

     The judgment of the district court is AFFIRMED.